Title: From George Washington to the Continental Navy Board, 12 November 1777
From: Washington, George
To: Continental Navy Board



Gentlemen
Head Quarters [Whitemarsh, Pa.] 12 Novemr 1777

I have your favr of the 10th and am only sorry that I did not sooner know my request of sinking the Frigates had been complied with. The delay of the Resolve of Congress, from the time you first applied for their advice, was what led me into a mistake, and I am obliged to you for the genteel manner in which you excuse me. I am perfectly satisfied with the measures which you have taken to secure the shipping and desire when you have no further occasion for the Men that they may be disposed of as directed in my former Letters. I am with great Respect Gentn Yr most obt Servt.
